



Exhibit 10.1
FRENCH ADDENDUM
TO THE ULTIMATE SOFTWARE GROUP, INC. AMENDED AND RESTATED
2005 EQUITY AND INCENTIVE PLAN FOR RESTRICTED STOCK UNIT
AWARDS ADOPTED ON MAY 14, 2018 AND TO THE FORM OF
RESTRICTED STOCK UNIT AWARD AGREEMENTOR
1.
Purpose



This Addendum (this “French Addendum”) modifies the terms and conditions of the
2005 Equity and Incentive Plan of The Ultimate Software Group, Inc. (the
“Company”) as amended and restated as of May 14, 2018, together with the form of
Ultimate Software Restricted Stock Unit Award Agreement (together the “Plan”),
for the benefit of employees of the Company’s French subsidiaries with respect
to Awards which are intended to be Qualified Restricted Stock Unit Awards.


Other Awards are not governed by the present document. Therefore all the
provisions of the Plan which refer to Stock Options, Stock Appreciation Rights
or Restricted Stock Awards are not applicable to Awards governed by the French
Addendum. For the avoidance of doubt, this French Addendum does not modify,
amend or supplement the Plan (or any of its terms and conditions) in any way,
with respect to (1) any person, other than a French Participant, and (2) any
Award other than any Qualified Restricted Stock Unit Award granted to a French
Participant.


The terms and conditions of this Addendum are identical to the Plan except as
provided below. They have to be read in conjunction with the Plan rules and the
Award Agreement. In the event of any conflict between the terms and conditions
of this Addendum and the Plan or the Restricted Stock Unit Award Agreement, the
provisions of this Addendum shall prevail for the Awards made hereunder.


The purpose of this French Addendum is to ensure that Awards are in conformity
with applicable legislation, with the meaning of:


•
Articles L.225-197-1 to L.225-197-6 of the French Commercial Code for legal
purposes;

•
Article 80 quaterdecies of the French General Tax Code for tax purposes; and,

•
Articles L.241-1, L.137-13 and L.137-14 of the French Social Security Code for
social security purposes.



2.
Modifications of the Ultimate Software Group, Inc. Amended and Restated 2005
Equity and Incentive Plan solely with respect to Qualified Restricted Stock Unit
Awards granted to French Participants



•
In Section 2 (a) of the Plan, the definition of “Award” is deleted and replaced
by the following:



“Award” means a conditional right to receive Restricted Stock Units representing
a number of Stock Unit Awards, as defined in Section 2 of the Restricted Stock
Unit Award Agreement, at no cost for the Participant. Restricted Stock Units to
be awarded under the French Addendum, shall exclusively be settled in Shares.


•
In Section 2 (l) of the Plan, the definition of “Eligible Person” is amended as
follows:



Persons who are eligible to be awarded Qualified Restricted Stock Units under
French Law shall consist exclusively of (i) employees of the French Affiliate(s)
with a valid employment contract (“contrat de travail”) at Date of Grant, and/or
(ii) corporate officers with or without an employment contract, listed below, of
the French Affiliate(s) (“Corporate Officers”):


•
“Président du Conseil d’Administration” (Chairman of the Board);

•
“Directeur Général” (Managing Director) ;

•
“Directeurs Généraux Délégués“ (Delegated Managing Directors) ;

•
Members of the “Directoire” (Executive Directors);

•
“Gérant” of a “Société par Actions” (“Manager of a Joint Stock Company”);

•
“Président" (if a private individual) d’une Société par Actions Simplifiée”.








--------------------------------------------------------------------------------




For the avoidance of doubt, officers and directors of French Affiliate(s), are
Eligible Persons, for purposes of the French Addendum, if they have a valid
employment contract with one of these entities, or if they are one of the
Corporate Officers listed above. No Award can be granted under this Addendum to
non-employee members of the “Conseil d’Administration” (the Board), consultants
and advisors.


An Award may not be made to employees and/or Corporate Officers holding more
that 10% of the issued share capital in the Company or who, after having
received Shares under an Award granted hereunder, would hold more than 10% of
the issued share capital in the Company.


Qualified Restricted Stock Unit Awards can be awarded to Corporate Officers,
only if the Company respects one of the following conditions during the Company
tax year in which such Restricted Stock Unit Awards are granted:


1° The Company grants Restricted Stock Unit Awards to all of its employees and
at least 90% of employees of its subsidiaries (defined by articles L.233-1 and
L.210-3 of the French Commercial Code); or


2° The Company grants options to all of its employees and at least 90% of
employees of its subsidiaries (defined by articles L.233-1 and L.210-3 of the
French Commercial Code); or


3° A compulsory profit-sharing agreement, a derogatory profit-sharing agreement
or a voluntary profit sharing agreement is in effect in the Company and to the
benefit of at least 90% of employees of its subsidiaries. If, in the Company or
its subsidiaries, such an agreement is in effect or was in effect during the
previous company tax year, the first award authorized by an extraordinary
general meeting held as from the date the law is enacted cannot intervene unless
the companies concerned modify the way of calculation of each agreement or pay a
collective supplement of voluntary profit sharing or a supplement of compulsory
profit sharing.


•
In Section 2 (l) of the Plan, a paragraph (ii) “French Participant” is added as
follows:



French Participant means an Eligible Person who is an employee or Corporate
Officer of any Subsidiary organized under French law and who is French tax
resident and subject to the mandatory French social security scheme, except as
otherwise decided by the Board of Directors and the Compensation Committee of
the Board of Directors.


•
In Section 2 (aa) of the Plan, Stock Unit Award is amended as follows:



Stock Unit Award or Restricted Stock Unit means a conditional right to receive
Shares as defined in Section 2 of the Restricted Stock Unit Award Agreement,
that are subject to restrictions on following the Vesting Date during the Share
Sale Restriction Period, as described in Section 9.2 (b) of this Addendum, as
determined by the Committee.


•
In Section 2 (aa) of the Plan, a paragraph (ii) “Qualified Restricted Stock Unit
Awards” is added as follows:



Qualified Restricted Stock Unit Awards mean the Awards granted to French
Participants in accordance with Articles L. 225-197-1 to L. 225-197-6 of the
French Commercial Code.


•
In Section 2 of the Plan, the term “French Affiliate” is added as follows:



“French Affiliate” means the following for the purpose of determining the
Subsidiary in which a French Participant may be retained for the Award of
Restricted Stock Units:
-
Those Subsidiaries in which the Company holds, directly or indirectly, at least
10% (ten) of the voting rights and / or equity;

-
Those Subsidiaries which hold, directly or indirectly, at least 10% (ten) of the
voting rights and / or equity in the Company;

-
Those Subsidiaries which at least 50% (fifty) of the equity or voting rights are
held, directly or indirectly, by a company which itself holds at least 50%
(fifty) of the Company.



•
Section 3.4 “Grants to Committee Members” does not apply to Awards made under
this Addendum.








--------------------------------------------------------------------------------




•
A new Section 3.5 “Modification of the French Addendum” is added in the Plan
rules:



Notwithstanding the above, the Board, upon proposal of the Committee, can modify
the provisions of this French Addendum with the exception of the provisions
within the exclusive competence of the General Meeting, in compliance with
provisions of Articles L. 225-197-1 to L. 225-197-6 of the French Commercial
Code. Unless expressly provided in this Plan, such modifications shall not
affect the rights and conditions of the Restricted Stock Unit Awards allocated
prior to said modifications, unless these modifications are accepted in advance
by the applicable Participants.


The terms of this Addendum shall be interpreted in accordance with the relevant
provisions set forth by French tax and social laws, as well as the regulations
issued by the French tax and social administrations.
•
In Section 4.1 “Share Limitation”, the following provision is added:



Notwithstanding the provisions of the Plan, the total number of Shares that may
be awarded to the French Participants under this Addendum shall not exceed 10%
of the Company’s share capital at Date of Grant. Outstanding unvested Awards
shall be treated as Shares in order to determine the threshold of 10% of the
granting Company’s share capital.


Qualified Restricted Stock Unit Awards will be settled only by delivery of
Shares to the French Participants. Shares of the Company to be delivered under
the Plan may be market repurchased shares (already existing shares) or newly
issued shares.


For Awards granted over already existing shares, corresponding shares shall be
repurchased by the Company at least one day before the applicable Vesting Date.


Shares acquired by French Participants as a result of the vesting of the Award
shall be registered in the name of each French Participant or be identifiable.
The French Participants shall have the voting and dividends rights attached to
the shares as of the date he/she becomes the holder of record of such common
stock.


•
Section 4.2 “Adjustments” is completed as follows:



Upon deciding to proceed to such adjustment, the Committee shall take all the
necessary steps to determine the impact of such adjustment on the income tax and
social security treatment of Qualified Restricted Stock Unit Awards made to
French Participants under this Addendum and whenever possible, to maintain the
tax neutrality of the operation for the treatment of the Award. The Committee
shall accordingly inform the Participant concerned.


•
Section 5. “Eligibility and Awards” is completed as follows:



As provided by the Restricted Stock Unit Award Agreement, Qualified Restricted
Stock Unit Awards granted to French Participants shall vest in three equal
annual installments of 33-1/3% of the number of Restricted Stock Unit Awards on
each of the first three anniversaries of the Date of Grant thereof.


Concerning the first tranche (1/3) that vests one year after the Date of Grant,
Shares acquired shall be subject to a minimum of one (1) year share sale
restriction starting as from the Vesting Date (the “Share Sale Restriction
Period”).


Second and third tranches will vest two years and three years after the Date of
Grant; Shares acquired shall not be subject to any share sale restriction
period.


Notwithstanding any provisions to the contrary, accelerated vesting of Qualified
Restricted Stock Unit Awards, except upon a French Participant Death or
Disability of second (2nd) or third (3rd) category as defined as per Article L.
341-4 of the French Social Security Code1 results in the disqualification of
such Awards.


•
Section 6. “Stock Options”, Section 7. “Stock Appreciation Rights” and Section
8. “Restricted Stock Awards” of the Plan do not apply to Awards made under this
Addendum.



•
Section 9.1 “Grant of Stock Unit Awards” is amended as follows:








--------------------------------------------------------------------------------




The reference to any dividend equivalent is deleted concerning Qualified
Restricted Stock Unit Awards granted to French Participants.








1 For information purposes, please note that :
-
Second category stands for a disabled person unable to perform any professional
activity;

-
Third category stands for a disabled person unable to perform any professional
activity and requiring third party assistance in order to perform everyday life
tasks.

•
Section 9.2 (a) “Vesting of Stock Unit Awards” is amended as follows:



With respect to Qualified Restricted Stock Unit Awards granted to French
Participants, the original vesting schedule determined by the Committee, as
mentioned in the Award Agreement, is applicable to the Awards governed by the
present Addendum.


However, since for the first tranche (1/3), the Vesting occurs after one year
from Date of Grant, a mandatory Share Sale Restriction Period shall apply to
these Awards, as defined in Section 3 of the Restricted Stock Unit Award
Agreement.


Concerning tranches 2 and 3, unless the Committee decides otherwise, the Vesting
Period shall respect/ exceed the two-year de minimis vesting condition defined
in Section L.225-197-1 of the French Commercial Code. Nevertheless, in case
original vesting schedule or accelerated vesting schedule would lead to
application of a shortened Vesting Period, a complementary mandatory Share Sale
Restriction Period shall apply to these Awards in order to meet the two (2) year
de minimis criteria.


Notwithstanding any provisions of the Plan and this Addendum to the contrary, in
case of French Participant’s death, the personal representative determined in
accordance with the laws of descent and distribution shall be entitled to
request the acquisition of the unvested Restricted Stock Units within (6) months
following this event.


•
A new Section 9.2 (b) “Share Sale Restriction imposed on Shares transferred to
Participants” is added:



If the Vesting Date as determined in the Award Agreement occurs one year after
the Date of Grant, Shares acquired pursuant to the Award by French Participants
shall be subject to a minimum of one (1) year share sale restriction starting as
from the Vesting Date (the “Share Sale Restriction Period”) as described in
Section 3 of the Restricted Stock Unit Award Agreement, during which the Shares
may not be sold other than in the circumstances set out at paragraphs (ii) and
(iii) below. If applicable, the Share Sale Restriction Period will be indicated
on the Award agreement.


In case of an event accelerating the initial vesting schedule defined in 9.2 (a)
to a less of two (2) year period, a complementary mandatory Share Sale
Restriction Period shall apply in order to meet the two (2) year minimis
criteria defined in Article L. 225-197-1 of the French Commercial Code.


If the French Participant ceases his employment with the Company, or any
Affiliate(s), at any time after the Vesting Date, the Shares acquired shall not
be freely transferable before the expiration of the Share Sale Restriction
Period.


(i)
In addition to the above Share Sale Restriction Period and notwithstanding any
provision of the Plan to the contrary, the Shares shall not be sold during the
following periods:



•
Within ten (10) trading days preceding and three (3) trading days following the
publication by the Company of its annual financial results;



•
Within ten (10) trading days preceding and ten (10) trading days following the
publication by the Company of its quarterly financial results; and








--------------------------------------------------------------------------------




•
During any “black-out period” or other similar trading restricted period
implemented by the Company to conform with any rules and regulations intended to
prevent insider trading provided for by the Securities and Exchange Commission
(SEC), the “Autorité des Marchés Financiers” (AMF), or any relevant securities
law.



(ii)
In case of French Participant’s death



Notwithstanding any provision of the Plan and the present Addendum to the
contrary, in the event of the French Participant’s death, the personal
representative determined in accordance with the laws of descent shall not be
subject to the Share Sale Restriction Period, the shares being freely
transferable upon the Participant’s death.


(iii)
In case of French Participant’s disability of second (2nd) or third (3rd)
category








--------------------------------------------------------------------------------





By exception to the provisions of the Plan, if the French Participant ceases his
employment within the Company or any Affiliate(s) due to his disability within
the 2nd and 3rd categories as defined as per Article L.341-4 of the French
Social Security Code, the Share Sale Restriction Period as defined in the herein
Section shall be accelerated and deemed to have lapsed. The French Participant
shall be entitled to sell the Shares immediately except during the three periods
referred to in clause (i) of this Section. Such dispositions shall not
constitute a disqualified provision.


•
Section 9.3 “Payment” of Stock Unit Awards” is amended by adding the following
two sentences to the end of such section:



Qualified Restricted Stock Unit Awards will be settled only by delivery of
Shares to the French Participants. No payment in cash can be made at the
discretion of the Committee.


•
Section 9.4 “No Rights as Stockholder” of the Plan is amended by adding the
following to the end of such section:



Notwithstanding any provisions to the contrary, the French Participant to whom
is granted a Qualified Restricted Stock Unit Award shall have no shareholder
rights, including the right to vote or to receive dividends, until the
Restricted Stock Units Award is duly vested and the legal ownership of shares is
transferred to the Participant.


Once transferred, the Shares may be subject to a Share Sale Restriction Period,
notably when vesting period does not exceed twelve months (please refer to
Section 9.2 (b) of the Plan).


Qualified Restricted Stock Unit Awards may be awarded to Eligible Persons,
listed in Section 2 (l) of the Plan, selected by the Committee.


•
A new Section 9.5 “Restrictions for Corporate Officers” is added to the Plan
rules:



Upon Date of Grant, the Committee may either decide that Corporate Officers
shall not sell Shares acquired through a Qualified Restricted Stock Unit Award
prior to their removal from office (“révocation en qualité de mandataire
social”) or determine the number of Shares which have to be held by Corporate
Officers until their removal from office (“révocation en qualité de mandataire
social”). The renewal of mandate does not constitute a “removal from office”. A
removal from office must be valid pursuant to French laws and regulation.


•
Section 10. “Stock Awards”, Section 11. “Performance Awards”, Section 12.
“Section 162(m) Awards” and Section 13. “Director Fee Options” do not apply to
Awards made under this Addendum



•
In Section 14. “Change in Control”, the following provision is added:



In accordance with article L. 225-197-1, III of the Commercial Code, in the
event of an exchange of shares without balance resulting from a merger or a
demerger realized according to current regulation during the Vesting or Share
sale restriction Period provided by the Plan / the French Addendum, the
conditions set forth in the Plan remain applicable to the Qualified Restricted
Stock Unit Awards granted to French Participants and to the shares received in
exchange, including the Vesting and Share Sale Restriction Periods, for their
remaining duration on the exchange date.


The same shall apply in the event of an exchange of shares without balance
resulting from a public offer, split or reverse stock split realized according
to current regulation during the share sale restriction period provided by the
Plan.


In the event of another transformation, reorganization or any other changes
occurring occur at any time after the Qualified Restricted Stock Unit Awards,
the Board or the Committee shall take all necessary actions, while the operation
is being realized, in order to determine the impact of this operation on the
Awards and, as far as possible, in order to maintain the neutrality of the
operation, if needed by reducing the duration of the Vesting Period.


•
In Section 15.8 “Tax Withholding” , the following provision is added:



Concerning Qualified Restricted Stock Units granted to French Participants,
notwithstanding any provision to the contrary, no Shares may be sold prior to
the lapse of the Share Sale Restriction Period to satisfy any social security or
tax withholding due for Awards granted further to this French Addendum.







--------------------------------------------------------------------------------





The Company or its Affiliates shall have the right to require payment from a
Participant to cover any applicable withholding or other employment taxes due
with respect to Awards granted hereunder or shall have the right to deduct any
applicable withholding or other employment taxes due from other compensation
income paid to the Participant.


The employer is responsible for withholding employees’ social security charges
in the event that they are due. However, the Participants remain responsible for
bearing the costs of employees’ social security charges.


•
Section 16. “Effective Date, amendment and Termination”



This French Addendum does not amend this Section.







